OPINION
MORRISON, Judge.
The offense is accomplice to robbery; the punishment, twenty years. This is a companion case to Odom v. State, Tex.Cr.App., 438 S.W.2d 912, but the facts even though necessarily the same were presented in a far different manner. In Odom v. State, supra, we held that Angelia Ger-ring (Campbell) was an accomplice witness. In the case at bar the Court failed over proper and timely objection to instruct the jury as a matter of law that such witness was an accomplice and failed to submit the question to the jury of her ac-compliceship as a matter of fact.
Stephenson v. State, 152 Tex.Cr.R. 624, 216 S.W.2d 586, and cases there cited require a reversal of this conviction.
For the error pointed out, the judgment is reversed and the cause is remanded.
DOUGLAS, J., not participating.